Citation Nr: 1118760	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  06-10 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the hands.

2.  Entitlement to service connection for arthritis of the ankles, to include as secondary to a service-connected disability.

3.  Entitlement to an initial compensable evaluation for the lumbar spine disability, to include entitlement to an evaluation in excess of ten percent beginning March 14, 2007.

4.  Entitlement to an initial compensable evaluation for the gastrointestinal disability.

5.  Entitlement to an initial evaluation in excess of 30 percent for PTSD.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The appellant had active service from November 1970 to February 1980, and from December 1991 to May 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In December 2007, a Board hearing was held at the RO before the undersigned Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.  

In July 2008, the Board reopened a claim of entitlement to service connection for post traumatic stress disorder (PTSD) and dismissed a claim of entitlement to a higher initial evaluation for a headaches disability.  In addition, the Board remanded the issues of entitlement to increased initial ratings, service connection for PTSD, service connection for arthritis of the ankles, and whether new and material evidence has been submitted for service connection for arthritis of the hands for further development and adjudication.  

In July 2010, the RO granted entitlement to service connection for PTSD and evaluated the disorder as 30 percent disabling, effective August 1, 2007.  The Veteran filed a statement received at the RO in August 2010 disagreeing with the evaluation assigned to his service-connected PTSD.  

The appellant has appealed the initial noncompensable ratings that were assigned to the lumbar spine, gastrointestinal, and PTSD disabilities when service connection was granted.  The appellant is, in effect, asking for a compensable rating effective from the date service connection was granted.  Consequently, the Board will consider the entire time period in question, from the original grant of service connection to the present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the issues are as set out on the title page.

The Veteran, in an August 2010 statement submitted to the RO, has raised numerous issues that he wishes to be addressed.  Many of these issues have not have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The issues of initial higher evaluations for the Veteran's lumbar spine, gastrointestinal, and PTSD disabilities are addressed in the REMAND portion of the decision below and are  REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied the claim of entitlement to service connection for arthritis of the hands in a August 2006 decision.  The appellant did not appeal this decision.

2.  Evidence submitted since the August 2006 decision is either cumulative or redundant of evidence of record at the time of that decision and is not new and material.

3.  The competent medical evidence of record does not show that the Veteran has arthritis of the left ankle.


CONCLUSIONS OF LAW

1.  The August 2006 Board decision denying entitlement to service connection for arthritis of the hands is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  New and material evidence has not been presented since the August 2006 decision, and the claim for service connection for arthritis of the hands is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Arthritis of the left ankle was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this regard, the Board finds that letters dated in March 2006, February 2007, and September 2008 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claims and informed him of his and VA's respective responsibilities in obtaining such evidence.  

The RO also satisfied the requirements for the Veteran's new and material evidence claim.  Kent v. Nicholson, 20 Vet App. 1 (2006).  Specifically, the September 2008 letter notified the Veteran that his claim of entitlement to service connection for arthritis of the hands had previously been denied because there was no evidence of this condition.  Therefore, the evidence that the Veteran should submit must relate to this fact.  The RO explained that new evidence was evidence submitted to the RO for the first time; and material evidence was existing evidence that pertained to the Veteran's previous denial of service connection.  The RO also informed the Veteran that new and material evidence must raise a reasonable possibility to substantiate the claim.  Kent v. Nicholson, 20 Vet App. 1 (2006).  The September 2008 letter was sent after the initial adjudication of the Veteran's claim.  However, the Board finds that the belated notice was not be prejudicial to him since the Veteran was provided adequate notice, his claim was readjudicated, and the Veteran was provided a Supplemental Statement of the Case explaining the readjudication of his claim.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) [Mayfield III].

In addition to the foregoing, the Board observes that the Veteran's service treatment records, VA treatment records, Social Security Administration disability records, and private medical records have been obtained, to the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was also afforded a VA examination in connection with his ankle claim.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with the reopening of his hand claim.  However, unless new and material evidence is submitted, the duty to assist an appellant does not include a VA examination. 38 C.F.R. § 3.159(c)(4)(iii).  

The Board concludes, after reviewing all evidence of record, that the preponderance of the evidence is against the Veteran's claims.  As such, any questions as to the appropriate disability ratings or effective dates to be assigned to the claims are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and proceeds with a merits adjudication of the Veteran's claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Claim to Reopen

By an August 2006 decision, the Board denied a claim of entitlement to service connection for arthritis of the hands.  The Board reviewed the medical evidence and concluded that the preponderance of the evidence was against the Veteran's claim, as the most recent medical evidence did not reveal arthritis.  

The medical evidence obtained after the August 2006 Board decision includes records from the Social Security Administration, VA treatment records, private treatment records, and the Veteran's testimony before the Board in December  2007.  A thorough review of the medical records in this case since August 2006, however, does not indicate that the Veteran has been diagnosed with arthritis of the hands.  The Veteran has been noted to have arthralgia of the hands, but has not been diagnosed with arthritis related to the pain.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed his claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

Evidence received since the last final disallowance does not indicate treatment for or a diagnosis related to arthritis of the hands.  Therefore, while the evidence included in the records since August 2006 is new evidence, in that it was not previously physically of record at the time of the previous decision, the evidence is not "material evidence" since it basically reiterates the Veteran's prior contentions already of record, but does not reflect that the Veteran has a current diagnosis of arthritis in the hands.  The evidence therefore does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  Without such evidence, there is no reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156.  See also Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence which merely documents continued diagnosis and treatment of disease, without addressing other crucial matters, such as medical nexus, does not constitute new and material evidence).  

The Board notes that the Veteran has contended on his own behalf that he has arthritis of the hands and testified before the Board in December 2007 regarding past diagnoses and the current symptoms that he has in his hands.  In this regard, the Board notes that lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that, while the Veteran is competent to report his symptoms and note past findings, the question regarding a current diagnosis of arthritis is complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Moreover, the Veteran's contentions regarding the condition of his hands and the medical evidence of record to be duplicative of the evidence of record at the time of the previous rating decision.  Further, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons are not competent to offer medical opinions or diagnoses and that such evidence does not provide a basis on which to reopen a claim of service connection.

Therefore, the Board finds that the evidence added to the record is at most cumulative of the evidence previously considered by the RO and does not relate to an unestablished fact necessary to substantiate the claim and, therefore, does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  

For these reasons, the Board finds the new evidence of record is not material to the Veteran's claim of entitlement to service connection for arthritis of the hands.  As such, the Veteran's claim is not reopened; and the appeal is denied.


III.  Service Connection

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for arthritis of the ankles, to include as secondary to a service-connected disability.  Specifically, the Veteran contends that he has arthritis of the ankles that is related to his service-connected low back disability and service-connected lower extremity disabilities. 

The medical evidence in this case consists of multiple volumes of medical records and a VA examination dated in December 2008.  

The Board first notes that the Veteran has a long history of complaints in connection with his feet and ankles.  He was granted entitlement to service connection for hallux valgus of the left and right feet in a March 1990 rating decision.  The Veteran is currently service-connected for hallux valgus, left foot, with degenerative changes, great toe; hallux valgus, right foot, with degenerative changes, great toe; and residuals, avulsion fracture, right ankle with degenerative changes.  In this regard, the Board notes that the Veteran has already been service-connected for a disability of the right ankle that involves arthritis in that ankle.  Therefore, to the extent that his claim encompasses arthritis of the right ankle, right ankle arthritis has already been evaluated as part of the Veteran's service-connected right ankle disorder.

With respect to the left ankle, the Veteran's treatment records indicate that the Veteran has had complaints of bilateral ankle pain (noted in July 2002), the Veteran has also been noted to have arthralgia in the feet.  A left foot x-ray in October 2003 indicated arthritis in the 1st and 2nd metatarsophalangeal joints, but there was no indication of arthritis in the ankle.  

The Veteran's claims file contains an August 2002 report of his private physician that stated that the Veteran had arthritis to the "ankles" and feet, and reported that the Veteran was involved in high impact sports (football and boxing) while he was in the military.  The physician also noted that the Veteran had an ankle fracture in a football game.  This physician stated that it was his medical opinion, based on the Veteran's past history, that his arthritis of his "ankle" was likely due to his participation in high impact sports.  Here, the Board notes that the physician does not state which ankle was fractured or had arthritis, or whether the Veteran had arthritis in one or both ankles.  Past medical records, however, indicate that the Veteran fractured his right ankle. 

In order to adjudicate the Veteran's ankle claim, the Veteran was afforded a VA examination dated in December 2008.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner indicated that the Veteran's left ankle had been sprained on two occasions, once in service and once after he left service.  The sprains were treated conservatively.  The Veteran reported that he has discomfort in both ankles, worse on the right.  The pain on the left was noted to be below the lateral malleolus.  The Veteran indicated that he had no instability and that, as long as he took medication, he has no pain.  X-rays revealed arthritis of the right ankle where the Veteran's old fracture occurred.  On the left, x-rays were unremarkable without sign of degenerative arthritis or other abnormality.  The Veteran was diagnosed with history of fracture of right medial malleolus with residuals minimal degenerative arthritis, and arthralgia of the left ankle, history of sprain, no orthopedic pathology or diagnosis present.  The examiner indicated that the Veteran's history of left ankle sprain likely contributed to his arthralgia, but found that there was no demonstrable arthritis present and the Veteran's function was completely normal on examination.  The examiner stated that the lack of diagnosis on the left side was based on normal examination and normal x-rays. The examiner also stated that the low back and other lower extremity disability did not aggravate or contribute or accelerate any existing ankle pathology. 

Based on the foregoing, the Board finds that entitlement to service connection for arthritis of the left ankle is not warranted in this case.  The medical evidence in this case does not indicate that the Veteran has a current left ankle disability, including arthritis.  As noted above, the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Here, the Board notes that the Veteran has had complaints of left ankle pain and has been noted to have arthralgia.  Arthralgia, however, is just another word for joint pain and pain, in and of itself, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Congress has specifically limited entitlement to service connected benefits to cases where there is a current disability.  Without competent evidence of a diagnosed disability, service connection for a left knee disability cannot be awarded.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In this regard, the Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  

In this case, the Board finds that the opinion of the December 2008 VA examiner is most persuasive in this case.  In this regard, the Board notes that an August 2002 report of his private physician stated that the Veteran had arthritis to the ankles and that this was likely due to his participation in high impact sports.  This report was unclear as to whether there was arthritis of both the left and right ankle, but made specific reference to an old ankle fracture that occurred on the right.  The Board finds, however, that, even if the August 2002 physician intended to state that the Veteran had left ankle arthritis, the most recent x-ray evidence contradicts this report and indicates that there is currently no arthritis in the left ankle.  In addition, the December 2008 VA examiner had the advantage of examining both the Veteran and his claims file in connection  with the claim, while the August 2002 physician does not indicate that such a review was undertaken in connection with the opinion given.  

The Veteran, also contends that he is entitled to service connection for arthritis of the left ankle on a secondary basis.  The Veteran, however, has not been found to have left ankle arthritis.  And even if he had, the December 2008 examiner specifically found that the low back and other lower extremity disability did not aggravate or contribute or accelerate any existing ankle pathology.  

In addition, the Board notes that the Veteran has contended on his own behalf that he has arthritis of the left ankle that is related to active military service or a service-connected disability.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The Board finds that the diagnosis of arthritis is a complex medical question, beyond the competency of a layperson.  The Board further finds that the question regarding the relationship between such arthritis and military service or a service-connected disability to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions regarding a left ankle disability are outweighed by the medical evidence of record.  

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having not been received, the claim for entitlement to service connection for arthritis of the hands is not reopened.

Service connection for left ankle arthritis is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's initial rating claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this regard, the Board notes that the Veteran's most recent VA examination for his back and gastrointestinal disabilities is dated in March 2007.  The Veteran's representative also contends, in his January 2011 Post-Remand Brief, that his back disability is more severe than currently evaluated.  In addition, the Board notes that the March 2007 VA examination was cursory and did not thoroughly address all of the criteria needed to fully evaluate the Veteran's spine and gastrointestinal disorders.  As such, the Board finds that the Veteran should be afforded contemporaneous a VA examination in order to determine the current levels of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

With respect to the PTSD claim, the Board notes that in July 2010, the RO granted entitlement to service connection for PTSD and evaluated the disorder as 30 percent disabling, effective August 1, 2007.  The Veteran filed a statement received at the RO in August 2010 disagreeing with the evaluation assigned to his service-connected PTSD.  The Board finds that the Veteran filed a timely notice of disagreement with respect to the July 2010 RO decision granting entitlement to service connection for PTSD and assigning a 30 percent evaluation for the disorder.  The RO, however, has not issued to the Veteran a statement of the case with respect to this issue.  Inasmuch as the RO has not furnished the appellant a statement of the case that addresses the issue, a remand is warranted.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

Prior to affording the Veteran additional VA examinations, the RO should associate with the Veteran's claims file records of the Veteran's treatment for his claimed disabilities.  Here, the Board notes that the Veteran has been treated at the Little Rock VA Medical Center.  Records from this facility dated since September 2008 should be associated with the Veteran's claims file.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claims that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).


Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran a statement of the case regarding the issue of entitlement to a higher initial evaluation for service-connected PTSD, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issue, in accordance with 38 C.F.R. § 19.30.

2.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disabilities.  This should specifically include treatment records from the Little Rock VA Medical Center dated since September 2008. 

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed. If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. The Veteran may submit medical records directly to VA.

3.  The Veteran should be afforded a VA examination or examinations in order to assess the current nature and severity of his service-connected disabilities.  The Veteran 's claims folder must be made available to the examiner for review in conjunction with the examination. The examiner must state that the examination report that the claims file was reviewed. 

With respect to the Veteran's low back disability: 
The examiner should conduct complete range of motion studies and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.

If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.

The examiner should provide an opinion as to whether the Veteran had any prostrating attacks in the last 12 months, whether the back disability causes radiculopathy in either lower extremity and, if so, if this radiculopathy is best characterized as incomplete and mild paralysis, incomplete and moderate paralysis, incomplete and moderately severe paralysis, incomplete and severe paralysis, or complete paralysis.

With respect to the Veteran's gastrointestinal disability:
The examiner should render findings as to whether the Veteran's gastrointestinal disorder is manifested by small nodular lesions, small eroded or ulcerated areas, severe hemorrhages, or large ulcerated or eroded areas.  

The examiner should also indicate whether the Veteran has irritable colon syndrome with symptoms that are mild (disturbances of bowel function with occasional episodes of abdominal distress), moderate (frequent episodes of bowel disturbance with abdominal distress), or severe (diarrhea or alternating diarrhea and constipation, with more or less constant abdominal distress).

The examiner should also indicate whether the Veteran has current ulcerative colitis, and, if so, should render findings as to whether ulcerative colitis is moderate, with infrequent exacerbations; moderately severe, with frequent exacerbations; severe, with numerous attacks a year and malnutrition, with health only fair during remissions; or pronounced, resulting in marked malnutrition, anemia, and general disability, or with serious complication, as liver abscess.

For each disability, the examiner should also indicate the effect the disability has, if any, on the Veteran's current level of occupational impairment.  Specifically, the examiner should render an opinion as to whether service-connected disability causes marked interference with employment, or the need for frequent periods of hospitalization.

A complete rationale for all opinions expressed must be included in the examination report.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. 

4.  When the development requested has been completed, the case should again be reviewed by the RO/AMC.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal. Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


